In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Suffolk County, entered September 10, 1965, which dismissed the writ and remanded him to the custody of respondent. Appeal dismissed, without costs, by reason of the fact that prior to the institution of this proceeding, and on July 2, 1965, relator was indicted for the crimes of burglary in the third degree and petit larceny and that subsequent to such institution of proceeding, and on March 18, 1966, judgment was entered convicting him of the crimes charged, upon a jury verdict, and imposing sentence. These events render all objections to relator’s original detention academic (see People ex rel. Hirschberg v. Close, 1 N Y 2d 258).
Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.